09-4343-cr
     United States v. Naranjo-Ramirez
                                        UNITED STATES COURT OF APPEALS
                                            FOR THE SECOND CIRCUIT

                                           AMENDED SUMMARY ORDER

     RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN
     CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE
     EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
     “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
     PARTY NOT REPRESENTED BY COUNSEL.




 1         At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
 3   York, on the 2 nd day of December, two thousand ten.
 4
 5   PRESENT:             AMALYA L. KEARSE,
 6                        ROBERT D. SACK,
 7                        GERARD E. LYNCH,
 8                                   Circuit Judges.
 9
10
11   ------------------------------------------------------------------
12   UNITED STATES OF AMERICA,
13                                             Appellee,
14                            v.                                              No. 09-4343-cr
15
16   ROBINSON NARANJO-RAMIREZ, also known as
17   Chicho, also known as Robinson Flores, also known as
18   Roy,
19                                             Defendant-Appellant.
20   --------------------------------------------------------------------
21
22   FOR APPELLANT:                                    Lawrence Gerzog, New York, New York.
23
24



                                                          1
 1   FOR APPELLEE:                              Justin D. Lerer, Assistant United States Attorney
 2                                              (Susan Corkery, Assistant Unitd States Attorney,
 3                                              on the brief), for Loretta E. Lynch, United States
 4                                              Attorney for the Eastern District of New York.
 5
 6         Appeal from the United States District Court for the Eastern District of New York
 7   (Sandra L. Townes, District Judge).
 8
 9       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
10   DECREED that the judgment, entered on August 10, 2009, is AFFIRMED.
11
12          Defendant-Appellant Robinson Naranjo-Ramirez was convicted, following a guilty

13   plea, of conspiracy to import heroin in violation of 21 U.S.C. §§ 952(a), 960(a)(1),

14   960(b)(1)(A), and 963. The district court sentenced Naranjo-Ramirez to 150 months of

15   imprisonment, followed by five years of supervised release, and a $100 special

16   assessment. Naranjo-Ramirez now appeals, arguing that his sentence was procedurally

17   unreasonable. We assume the parties’ familiarity with the facts and the record of prior

18   proceedings, which we reference only as necessary to explain our decision.

19          The Presentence Investigation Report (“PSR”) concluded that Naranjo-Ramirez

20   was the leader of a conspiracy involving at least eleven participants, resulting in a four-

21   point aggravating role adjustment. At sentencing, when asked by the district court

22   whether the government could prove the leadership enhancement proposed in the PSR

23   was justified, the government indicated that it had previously represented to Naranjo-

24   Ramirez that it would not argue for such an adjustment, but that it could prove the

25   leadership role if the court ordered a hearing. The district court noted that it had an

26   independent obligation to determine the advisory guideline range and to consider the


                                                   2
 1   factors pursuant to 18 U.S.C. § 3553(a), and it ordered a hearing to determine whether

 2   such an adjustment was appropriate. The parties eventually stipulated to a two-level

 3   adjustment, and no hearing was held. Naranjo-Ramirez now argues that his sentence is

 4   unreasonable because the district court lacked the authority to order the hearing.

 5          Naranjo-Ramirez did not object when the district court ordered the hearing, and he

 6   specifically withdrew his letter objecting to the two-level stipulated enhancement at

 7   sentencing. Accordingly, we review the district court’s decision to order the hearing for

 8   plain error. United States v. Olano, 507 U.S. 725, 732 (1993); United States v.

 9   Villafuerte, 502 F.3d 204, 207-08 (2d Cir. 2007). We find no error, let alone plain error.

10          It was “clearly within [the] power” of the district court to “direct[] the Government

11   to provide [it] with the pertinent information.” United States v. Goodman, 165 F.3d 169,

12   173 (2d Cir. 1999). Further, even if we were to construe the government’s prior

13   representation in an unsuccessful plea negotiation as a binding promise, such a promise

14   by the Government to refrain from arguing for a specific position would “not forbid the

15   government from responding to a specific request of the court by ‘supply[ing] the Court

16   with the law and the facts.’” United States v. Riera, 298 F.3d 128, 135 (2d Cir. 2002),

17   quoting Goodman, 165 F.3d at 172. Thus, the district court committed no procedural

18   error in ordering a hearing to determine whether or not Naranjo-Ramirez’s role in the

19   crime merited a leadership enhancement.




                                                  3
 1          Naranjo-Ramirez also alleges procedural error because the district court allegedly

 2   failed to account for the “harsh” conditions of his pre-extradition confinement in

 3   Colombia’s Combita prison. “[P]re-sentence confinement conditions may in appropriate

 4   cases be a permissible basis for downward departures.” United States v. Carty, 264 F.3d

 5   191, 196 (2d Cir. 2001) (emphasis added). However, the district judge was under no

 6   obligation to depart from the Guidelines on the basis of Naranjo-Ramirez’s allegedly

 7   harsh pre-sentence confinement conditions. This is so notwithstanding that other district

 8   court judges have invoked the unusually difficult conditions in the Combita prison in

 9   granting downward departures. See, e.g., United States v. Torres, No. 01 CR 1078, 2005

10   WL 2087818 at *2 (S.D.N.Y. Aug. 30, 2005).

11          Naranjo-Ramirez argues that, even if such a downward departure is not mandatory,

12   the district court committed error because it “failed to consider” the harsh conditions at

13   Combita. There is a “strong presumption that a sentencing judge has taken properly

14   presented arguments into account and considered all the § 3553(a) factors in the course of

15   imposing a sentence.” United States v. Fernandez, 443 F.3d 19, 34-35 (2d Cir. 2006).

16   Naranjo-Ramirez has failed to overcome this presumption.

17          In the instant case, the district judge specifically noted that she had reviewed the

18   defense’s July 29, 2009 letter, which discussed the conditions at Combita, and Naranjo-

19   Ramirez’s attorney reiterated the harshness of the conditions there during the very hearing

20   at which the district judge imposed Naranjo-Ramirez’s sentence. The “absence of



                                                   4
 1   explicit discussion” of the conditions at Combita “does not overcome our strong

 2   presumption that the District Court faithfully performed its statutory obligation to

 3   consider the § 3553(a) factors.” Id. at 33; see also United States v. Bonilla, 618 F.3d 102,

 4   111 (2d Cir. 2010) (“[W]e never have required a District Court to make specific

 5   responses to points argued by counsel in connection with sentencing . . . .”). We therefore

 6   conclude that Naranjo-Ramirez has not overcome the presumption that the district judge

 7   properly considered his pre-sentencing confinement conditions, even though she did not –

 8   and was not required to – specifically address those harsh conditions when imposing the

 9   sentence.

10          We have considered all of Naranjo-Ramirez’s contentions on this appeal and have

11   found them to be without merit. For the foregoing reasons, the judgment is AFFIRMED.

12
13
14                                             FOR THE COURT:
15                                             CATHERINE O’HAGAN WOLFE, Clerk of Court
16
17




                                                  5